Exhibit 10.4

 

EXECUTION VERSION

 

 

 

STOCKHOLDERS AGREEMENT

 

dated as of October 11, 2013

 

by and among

 

Activision Blizzard, Inc.,

 

ASAC II LP

 

and, for the limited purposes set forth in Section 3.01(c) and Section 3.07,

 

Robert A. Kotick

 

and

 

Brian G. Kelly

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II

 

 

 

REGISTRATION RIGHTS

 

 

 

 

Section 2.01.

Registration

7

Section 2.02.

Piggyback Registration

10

Section 2.03.

Reduction of Size of Underwritten Offering

10

Section 2.04.

Registration Procedures

11

Section 2.05.

Conditions to Offerings

15

Section 2.06.

Suspension Period

16

Section 2.07.

Registration Expenses

17

Section 2.08.

Indemnification; Contribution

17

Section 2.09.

Rule 144

19

Section 2.10.

Transfer of Registration Rights

19

 

 

 

ARTICLE III

 

 

 

STANDSTILL; LOCK-UP; VOTING; CERTAIN OTHER MATTERS

 

 

 

Section 3.01.

Standstill

20

Section 3.02.

Lock-Up

22

Section 3.03.

Transfer Restrictions

23

Section 3.04.

Distributions to Investors

23

Section 3.05.

Transfer Agent

24

Section 3.06.

Legends

24

Section 3.07.

Voting

25

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Representations and Warranties of the Company

25

Section 4.02.

Representations and Warranties of Stockholder

26

 

 

 

ARTICLE V

 

 

 

GENERAL PROVISIONS

 

 

 

Section 5.01.

Adjustments

26

 

i

--------------------------------------------------------------------------------


 

Section 5.02.

Notices

26

Section 5.03.

Expenses

28

Section 5.04.

Amendments; Waivers

28

Section 5.05.

Interpretation

28

Section 5.06.

Construction

29

Section 5.07.

Severability

29

Section 5.08.

Counterparts

29

Section 5.09.

Entire Understanding; No Third-Party Beneficiaries

29

Section 5.10.

Governing Law

29

Section 5.11.

Assignment

30

Section 5.12.

WAIVER OF JURY TRIAL

30

Section 5.13.

Venue for Resolution of Disputes

30

Section 5.14.

Specific Performance

31

Section 5.15.

Termination

31

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT, dated as of October 11, 2013 (this “Agreement”), by and
among Activision Blizzard, Inc., a Delaware corporation (the “Company”), ASAC II
LP, an exempted limited partnership organized under the laws of the Cayman
Islands (“Stockholder”), and, for the limited purposes set forth in
Section 3.01(c) and Section 3.07, Robert A. Kotick and Brian G. Kelly.

 

RECITALS

 

WHEREAS, each of Stockholder, Vivendi, S.A. (“Seller”), and the Company are
party to that certain Stock Purchase Agreement (the “Purchase Agreement”), dated
as of July 25, 2013;

 

WHEREAS, pursuant to the Purchase Agreement, Stockholder has agreed to acquire,
as of the date of this Agreement and at the closing of the transactions
contemplated by the Purchase Agreement (the “Closing”), 171,968,042 shares of
Common Stock from Seller and its controlled affiliates (the “Shares”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the parties to consummate the transactions contemplated by the
Purchase Agreement; and

 

WHEREAS, each of the parties hereto desires to enter into this Agreement in
order to establish certain rights, restrictions and obligations of Stockholder,
as well as to set forth certain corporate governance, liquidity and other
arrangements relating to the Company and the Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound, the
parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                                                  Definitions.  As
used in and for purposes of this Agreement, the following terms have the
following meanings:

 

“Affiliate” of any person means those other persons that, directly or
indirectly, control, are controlled by or are under common control with such
person; for purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” or “under common control with”), as applied
to any person, means the possession, directly or indirectly, of (i) ownership or
control of, or power to vote, 25 percent or more of the outstanding shares of
any class of voting securities of such person or (ii) control, in any manner,
over the election of a majority of the directors, trustees or general partners
(or individuals exercising similar functions) of such person; provided, however,
that, for purposes of this Agreement, Stockholder and its Affiliates shall not
be deemed an Affiliate of the Company or any of its Subsidiaries, or vice versa,
and none of the Company or its Subsidiaries shall be deemed an Affiliate of
Seller, or vice

 

1

--------------------------------------------------------------------------------


 

versa, and provided, further, that any general partner of Stockholder shall be
deemed an Affiliate of Stockholder.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
of this Agreement.  The term “beneficially own” has a meaning correlative to the
foregoing.

 

“Board of Directors” means, with respect to any person, the board of directors,
board of managers, supervisory board and executive board, managing member(s),
managers or such other similar governing body or group, as applicable,
established pursuant to the charter, constitution, articles or articles of
incorporation and by-laws of a corporation or banking organization, the
certificate of partnership and partnership agreement of a general or limited
partnership, the certificate of formation and limited liability company
agreement of a limited liability company, the trust agreement of a trust or the
comparable documents of other entities of such person.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Closing” has the meaning set forth in the Recitals.

 

“Closing Date” means the date on which the Closing occurs.

 

“Common Stock” means, collectively, the common stock, par value $0.000001 per
share, of the Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Board” means the Board of Directors of the Company.

 

“Davis” means each Investor that is an investment company registered under the
Investment Company Act and advised by Davis Selected Advisers, L.P. or any of
its Affiliates.

 

“Delaware Court of Chancery” has the meaning set forth in Section 5.13.

 

“Demand Notice” has the meaning set forth in Section 2.01(b)(i).

 

“Demand Registration” has the meaning set forth in Section 2.01(b)(i).

 

“Distribution Date” means the date on which Stockholder Transfers Shares to the
Investors in accordance with Section 3.04.

 

“Equity Interests” means any type of equity ownership in the Company or Right,
including Common Stock or other stock or any similar security, or any interest
entitling the

 

2

--------------------------------------------------------------------------------


 

holder thereof to participate in distributions, to vote for members of the
Company Board, or otherwise granting or affording any other economic, voting or
other rights, obligations, benefits or interests in, or attaching to or deriving
from, such interests.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Fidelity” means each Investor that is an investment company registered under
the Investment Company Act and advised by Fidelity Management & Research Co. or
any of its Affiliates.

 

“Freely Tradable” shall mean, with respect to any security, that such security
(i) is eligible to be sold by the holder thereof, without the application of any
volume or manner of sale restrictions, pursuant to Rule 144, (ii) bears no
legends restricting the transfer thereof, and (iii) bears an unrestricted CUSIP
number (if held in global form).

 

“Governmental Entity” means any federal, state, local or foreign government, any
transnational governmental organization or any court of competent jurisdiction,
arbitral, administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or any national securities exchange or
national quotation system on which securities issued by the Company or any of
its Subsidiaries are listed or quoted.

 

“Holder” means either (a) Stockholder or (b) the Investors to whom Stockholder
has Transferred Shares in accordance with Section 3.04, as applicable; it being
understood that the Investors shall only have the obligations of Holder under
Article II to the extent they participate in any registration and offering
thereunder.

 

“Indemnified Party” has the meaning set forth in Section 2.08(c).

 

“Indemnified Persons” has the meaning set forth in Section 2.08(a).

 

“Indemnifying Party” has the meaning set forth in Section 2.08(c).

 

“Inspectors” has the meaning set forth in Section 2.04(a)(ix).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

“Investment Company Investors” means Davis and Fidelity.

 

“Investor” means any person who beneficially owns, directly or indirectly, as of
the date hereof, or at any time hereafter, a partnership interest in Stockholder
(including, for the avoidance of doubt, any general partner of Stockholder), or
in any successor to Stockholder.

 

“Investor Termination Date” has the meaning set forth in Section 2.01(a)(ii).

 

“Issuer FWP” means an “issuer free writing prospectus” as defined in Rule 433
under the Securities Act.

 

3

--------------------------------------------------------------------------------


 

“Law” means any law (including common law), treaty, statute, ordinance, code,
rule, regulation, judgment, decree, order, writ, award, injunction, decree,
directive, authorization or determination enacted, entered, promulgated,
enforced or issued by any Governmental Entity.

 

“Lock-Up End Date” means the date that is twelve months following the Closing
Date.

 

“Losses” means any and all losses, claims, damages, liabilities, obligations,
costs and expenses (including as a result of any notices, actions, suits,
proceedings, claims, demands, assessments, judgments, awards, costs, penalties,
taxes and reasonable expenses, including reasonable attorneys’ and other
professionals’ fees and disbursements).

 

“Market Offering Registration Statements” shall mean the First Market Offering
Registration Statement and the Second Market Offering Registration Statement, in
each case as defined in the Purchase Agreement.

 

“person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

 

“Piggyback Registration” has the meaning set forth in Section 2.02.

 

“Prospectus” means the prospectus (including any preliminary prospectus, any
final prospectus and any prospectus that discloses information previously
omitted from a prospectus filed as part of an effective Registration Statement
in reliance upon Rule 430A under the Securities Act) included in a Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Records” has the meaning set forth in Section 2.04(a)(ix).

 

“Registrable Securities” means all Shares that are beneficially owned by
Stockholder at any time or, following a Transfer of the Shares by Stockholder to
the Investors in compliance with Section 3.04, any Investor; provided, however,
that a Share shall cease to be a Registrable Security when (i) it has been
effectively registered under the Securities Act and disposed of in accordance
with the Registration Statement covering it, (ii) it is sold pursuant to
Rule 144, or (iii) it has ceased to be outstanding.

 

“Registration Rights Termination Date” means the Stockholder Termination Date or
the Investor Termination Date, as applicable.

 

“Registration Statement” means any registration statement filed by the Company
with the SEC under the Securities Act pursuant to the provisions of this
Agreement, including

 

4

--------------------------------------------------------------------------------


 

the Prospectus contained therein, any amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all material incorporated by reference in such registration statement.

 

“Reporting Investment Company Investor” means such Investment Company Investor
whose aggregate holdings of shares of Common Stock is reported on Form 13F under
the Exchange Act.

 

“Representatives” means, with respect to any person, such person’s, or such
person’s Subsidiaries’, directors, officers, employees, accountants, investment
bankers, commercial bank lenders, attorneys and other advisors or
representatives (including the employees or attorneys of such accountants,
investment bankers, commercial bank lenders or attorneys).

 

“Rights” means, with respect to any person, securities or obligations, directly
or indirectly, convertible into or exercisable or exchangeable for, or giving
any other person any right, directly or indirectly, to subscribe for or acquire,
or any options, puts, calls or commitments relating, directly or indirectly, to,
or any stock appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price, book or other
value of, shares of capital stock, units or other equity interests of such first
person, or which the first person or any of its Subsidiaries is or may become
obligated to offer, issue, sell, purchase, return or redeem, or cause to be
offered, issued, sold, purchased, returned or redeemed, any equity interests of
such person or any of its Subsidiaries, whether pursuant to any security,
obligation, right, instrument, agreement, contract, commitment, option,
undertaking or other arrangement or understanding (including, for the avoidance
of doubt, upon exercise of any options, warrants or convertible loans or
securities), whether fixed or contingent and whether or not in writing.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.

 

“Scheduled Black-out Period” means any regularly scheduled blackout period of
the Company or any other trading blackout declared by the Company pursuant to
its insider trading policies and procedures.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Seller” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Standstill Period” means the period commencing on the date of this Agreement
and terminating on the six-month anniversary of the date on which the
Stockholder Percentage Interest is less than 5.0 percent.

 

5

--------------------------------------------------------------------------------


 

“Stockholder” has the meaning set forth in the Preamble.

 

“Stockholder Percentage Interest” means, at any time, the aggregate percentage
represented by a fraction, the numerator of which is the number of issued and
outstanding shares of Common Stock beneficially owned by (x) Stockholder and
(y) any other person(s) with whom Stockholder is a member of a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Company
or any Equity Interests, and (z) Mr. Kotick and Mr. Kelly at such time, and the
denominator of which is the total number of shares of Common Stock issued and
outstanding at such time.

 

“Stockholder Termination Date” has the meaning set forth in Section 2.01(a)(i).

 

“Suspension Period” has the meaning set forth in Section 2.06(a).

 

“Subsidiary” means, with respect to a person, an Affiliate directly or
indirectly controlled by such person.

 

“Takedown Offering” means an offering pursuant to an Automatic Shelf
Registration Statement.

 

“Takedown Request” has the meaning set forth in Section 2.01(a)(iii).

 

“Tencent” means THL A9 Limited.

 

“Transfer” means, with respect to any security, any direct or indirect sale,
assignment, pledge, transfer, hedging, securities lending, voting agreement or
other disposition, whether voluntary, by operation of Law or otherwise, of or
with respect to such security or any interest or Rights therein, whether in a
single transaction or a series of related transactions, or the entry into a
definitive agreement with respect to any of the foregoing (for the avoidance of
doubt, whether such agreement is to be settled by delivery of shares of Common
Stock, in cash or otherwise); provided that, in no event, shall “Transfer”
include (a) any pledge or grant of security interest in the Shares by
Stockholder in connection with any indebtedness of Stockholder to any third
party outstanding as of the date hereof (or any refinancing or replacement of,
or modifications to, such indebtedness), any sale or other disposition of the
Shares to pay amounts (including to meet any margin obligations) under or to
voluntarily prepay any such outstanding indebtedness and any sale or other
disposition of the Shares upon the exercise of remedies (including foreclosure)
by the lenders pursuant to the documents governing such outstanding
indebtedness, (b) any direct or indirect sale or other disposition by (i) any of
the Investors of or with respect to their interests in Stockholder (including as
a result of the exercise by Investors of their rights under the limited
partnership agreement to acquire interests in Stockholder proposed to be sold by
any other Investor) or (ii) by Stockholder as a result of any Investor’s
exercise of its rights under the limited partnership agreement of Stockholder to
acquire Shares proposed to be sold by Stockholder to prepay or repay outstanding
indebtedness, and (c) hedging transactions or derivative agreements relating to
the Shares entered into in connection with ordinary course risk management and
which do not have the effect or intention of producing economic benefits and
risks to the counterparty to such hedging transaction or derivative agreement
corresponding substantially to the ownership of a number of Shares specified or
referenced in any contract related to such transaction (regardless of whether
obligations under such contract are required or

 

6

--------------------------------------------------------------------------------


 

permitted to be settled through the delivery of cash, Shares or other property,
and without regard to any short position under the same or any other hedging
transaction or derivative arrangement).  The terms “Transferred”,
“Transferring”, “Transferor”, “Transferee” and “Transferable” have meanings
correlative to the foregoing.

 

“Unaffiliated Directors” means the members of the Company Board other than
(i) Mr. Kotick, (ii) Mr. Kelly, and (iii) any other members of the Company Board
who are Affiliates of Stockholder or of any Investor or any other person(s) who
are a member of a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with the Stockholder with respect to the Company or any Equity
Interests, and any consent of a majority of the Unaffiliated Directors referred
to herein shall refer to an action duly taken by such Unaffiliated Directors by
written consent or at a meeting of such Unaffiliated Directors duly called and
convened in accordance with applicable law and governance procedures.

 

“Underwriter” means, with respect to any Underwritten Offering, a securities
dealer who purchases any Registrable Securities as a principal in connection
with a distribution of such Registrable Securities.

 

“Underwritten Offering” means a public offering of securities registered under
the Securities Act in which an Underwriter participates in the distribution of
such securities.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

Section 2.01.                                                  Registration.

 

(a)  (i)  Upon written request of Stockholder from time to time, subject to
Section 2.01(b)(i), the Company will use its best efforts to either (i) file an
Automatic Shelf Registration Statement useable for the resale of Registrable
Securities under the Securities Act, (ii) amend an existing Automatic Shelf
Registration Statement so that it is useable for such resales, or (iii) file a
prospectus supplement that shall be deemed to be part of an existing Automatic
Shelf Registration Statement in accordance with Rule 430B under the Securities
Act that is useable for such resales, in each case, to the extent necessary to
cover resales to pay amounts (including to meet any margin obligations) under or
to voluntarily prepay any indebtedness of Stockholder to any third party
outstanding as of the date hereof (or any refinancing or replacement of, or
modifications to, such indebtedness) and to permit Stockholder to resell to the
extent necessary to reduce its beneficial ownership below 25.0 percent of the
outstanding Common Stock.  Until such time as the earlier of (i) the date the
Stockholder Percentage Interest is less than 5.0 percent (the “Stockholder
Termination Date”) and (ii) the time when the Company is no longer eligible to
maintain an Automatic Shelf Registration Statement, the Company will keep
current and effective any such Automatic Shelf Registration Statement and file
such supplements or amendments to such Automatic Shelf Registration Statement as
may be necessary or appropriate in order to keep such Automatic Shelf
Registration Statement continuously effective and useable for the resale of
Registrable Securities under the Securities Act.

 

7

--------------------------------------------------------------------------------


 

(ii)          On or prior to the date that is three days prior to the
Distribution Date, subject to Section 2.01(b)(i), the Company will use its best
efforts to either (i) file an Automatic Shelf Registration Statement useable for
the resale of Registrable Securities under the Securities Act, (ii) amend an
existing Automatic Shelf Registration Statement so that it is useable for such
resales, or (iii) file a prospectus supplement that shall be deemed to be part
of an existing Automatic Shelf Registration Statement in accordance with
Rule 430B under the Securities Act that is useable for such resales, in each
case, to cover resales of the Shares to be Transferred by Stockholder to the
Investors on the Distribution Date.  Until such time as the earlier of (i) the
later of the twelve-month anniversary of the date of such Transfer and the date
on which such Shares become Freely Tradable or cease to be Registrable
Securities (the “Investor Termination Date”) and (ii) the time when the Company
is no longer eligible to maintain an Automatic Shelf Registration Statement, the
Company will keep current and effective any such Automatic Shelf Registration
Statement and file such supplements or amendments to such Automatic Shelf
Registration Statement as may be necessary or appropriate in order to keep such
Automatic Shelf Registration Statement continuously effective and useable for
the resale of Registrable Securities under the Securities Act.

 

(iii)       Upon the written request of Holder from time to time (a “Takedown
Request”) prior to the applicable Registration Rights Termination Date (and up
to three times prior to the Distribution Date), the Company will cooperate with
Holder and any Underwriter in effecting a Takedown Offering pursuant to an
Automatic Shelf Registration Statement as promptly as reasonably practicable
following receipt of such Takedown Request. Each Takedown Request will specify
the number of Registrable Securities proposed by Holder to be included in such
Takedown Offering, the intended method of distribution and the estimated gross
proceeds of such Takedown Offering, which may not be less than $250 million. 
Holder may change the number of Registrable Securities proposed to be offered in
any Takedown Offering at any time prior to commencement of such offering so long
as such change would not materially and adversely affect the timing or success
of the Takedown Offering or reduce the estimated gross proceeds of such Takedown
Offering to less than $250 million and provided that the Company shall be
entitled to reasonably delay a Takedown Offering as a result of such change.

 

(b)                                 (i)  If at any time prior to the applicable
Registration Rights Termination Date the Company is no longer eligible to use an
Automatic Shelf Registration Statement (and up to three times prior to the
Distribution Date), within 30 days after Holder’s written request to register
the resale of a specified amount of Registrable Securities under the Securities
Act in accordance with Section 2.01(a) (a “Demand Notice”), the Company will use
its reasonable best efforts to file a Registration Statement, on an appropriate
form which the Company is then eligible to use, to register the resale of such
Registrable Securities, which Registration Statement will (if specified in
Holder’s notice) contemplate the ability of Holder to effect an Underwritten
Offering (each such registration, a “Demand Registration”).  Each Demand Notice
will specify the number of Registrable Securities proposed to be offered for
sale, the intended method of distribution thereof and the estimated gross
proceeds of such Demand Registration, which may not be less than $250 million. 
Holder may change the number of Registrable Securities proposed to be offered
pursuant to any Demand Registration at any time prior to commencement of the
offering so long as such change would not materially and adversely affect the
timing or success of the offering or reduce the estimated gross proceeds of such
Demand Registration to less than $250 million.  Subject to Section 2.03, the
Company may include in any registration effected

 

8

--------------------------------------------------------------------------------


 

pursuant to Section 2.01(a) or Section 2.01(b) any securities for its own
account or for the account of holders of Common Stock (other than Holder).

 

(ii)                                  The Company will use its reasonable best
efforts (A) to cause any Registration Statement to be declared effective (unless
it becomes effective automatically upon filing) as promptly as reasonably
practicable after the filing thereof with the SEC and (B) to keep such
Registration Statement current and effective for a period of not less than 30
days, and in any event for so long as necessary for the completion of the resale
of Registrable Securities registered thereon.  The Company further agrees to
supplement or make amendments to each such Registration Statement as may be
necessary to keep such Registration Statement effective for the period referred
to in clause (B) above, including (w) to respond to the comments of the SEC, if
any, (x) as may be required by the registration form utilized by the Company for
such Registration Statement or by the instructions to such registration form,
(y) as may be required by the Securities Act, or (z) as may be reasonably
requested in writing by Holder or any Underwriter and reasonably acceptable to
the Company.  The Company agrees to furnish to Holder copies of any such
supplement or amendment no later than the time it is first being used or filed
with the SEC.

 

(c)                                  In the event an offering of Registrable
Securities (including in connection with any Takedown Offering) under this
Section 2.01 involves one or more Underwriters, each of Holder and the Company
shall choose a joint lead Underwriter reasonably acceptable to the other party,
which consent shall not be unreasonably withheld, conditioned or delayed, to
administer such offering, and the Company and Holder shall be entitled to select
any additional Underwriters; provided that such additional Underwriters shall be
reasonably acceptable to the other party, which consent shall not be
unreasonably withheld, conditioned or delayed.  The Company shall reasonably
assist such managing Underwriter or Underwriters in their efforts to sell
Registrable Securities pursuant to such Registration Statement and, if
reasonably requested in connection with any Takedown Offering or Demand
Registration that is an Underwritten Offering in which Holder intends to sell
Registrable Securities, shall make executives with appropriate seniority and
expertise reasonably available for customary “road show” or other presentations
during the marketing period for such Registrable Securities, in each case in
connection with a maximum of one Underwritten Offering in any 180-day period
(which shall not require the consent of a majority of the Unaffiliated
Directors) (with an understanding that these shall be scheduled in a
collaborative manner so as not to unreasonably interfere with the conduct of the
business of the Company).  Subject to Section 2.03, if the Company gives Holder
notice of a request by the Company or another holder of the Company’s securities
to include any Equity Interests in any Underwritten Offering, Holder shall offer
to include such Equity Interests in the Underwritten Offering.

 

(d)                                 Notwithstanding anything to the contrary
herein, except as may be consented to by a majority of the Unaffiliated
Directors, the Company shall not be obligated to effect more than one Takedown
Offering and/or Demand Registration in any 180-day period.  Holder will be
permitted to rescind a Demand Registration or Takedown Request and such
rescinded Demand Registration or Takedown Request will not count against the
limit set forth in the preceding sentence; provided, however, that Holder shall
reimburse the Company for all reasonable, out-of-pocket expenses incurred by the
Company in connection with such Demand

 

9

--------------------------------------------------------------------------------


 

Registration or Takedown Request; and provided, further, that the applicable
Registration Statement or supplement thereto has not been filed with the SEC
prior to such rescission.

 

Section 2.02.                                                  Piggyback
Registration.  If the Company proposes to file a registration statement under
the Securities Act or consummate a Takedown Offering with respect to an offering
of Equity Interests after the Lock-Up End Date and before the Registration
Rights Termination Date for (a) the Company’s own account (other than a
Registration Statement on Form S-4 or S-8 (or any substitute form that may be
adopted by the SEC)) or (b) the account of any holder of Equity Interests (other
than Holder), other than any Market Offering Registration Statement, then the
Company shall give written notice of such proposed filing or Takedown Offering
to Holder as soon as practicable (but in no event less than 10 days before the
anticipated filing date).  Upon a written request, given by Holder to the
Company within 4 days after delivery of any such notice by the Company, to
include Registrable Securities in such registration or Takedown Offering, as
applicable (which request shall specify the number of Registrable Securities
proposed to be included in such registration or Takedown Offering, as
applicable), the Company shall, subject to Section 2.03, include all such
requested Registrable Securities in such registration or Takedown Offering, as
applicable, on the same terms and conditions as applicable to the Company’s or
such holder’s shares of Common Stock (or, in the event of an offering of Equity
Interests other than Common Stock, on terms as commercially comparable as
practicable) (a “Piggyback Registration”); provided, however, that if at any
time after giving written notice of such proposed filing or Takedown Offering,
as applicable, and prior to the effective date of the Registration Statement
filed in connection with such registration, or the consummation of such Takedown
Offering, as applicable, the Company shall determine for any reason not to
proceed with the proposed registration or disposition, as applicable, of the
Equity Interests, then the Company may, at its election, give written notice of
such determination to Holder and, thereupon, will be relieved of its obligation
to register any Registrable Securities in connection with such registration, or
dispose of any Registrable Securities in connection with such Takedown Offering,
as applicable.  Holder shall, subject to Section 2.04(b), enter into an
underwriting agreement with the Underwriter or Underwriters selected by the
Company with respect to any Common Stock sold by Holder pursuant to this
Section 2.02.

 

Section 2.03.                                                  Reduction of Size
of Underwritten Offering.  Notwithstanding anything to the contrary contained
herein, if the lead Underwriter of an Underwritten Offering advises the Company
in writing that, in its reasonable opinion, the number of Equity Interests
(including any Registrable Securities) that the Company, Holder and any other
persons intend to include in any Registration Statement or dispose of pursuant
to any Takedown Offering is such that the success of any such offering would be
materially and adversely affected, including with respect to the price at which
the securities can be sold, then the number of shares of Common Stock or other
Equity Interests to be included in the Registration Statement, or disposed of
pursuant to such Takedown Offering, as applicable, for the account of the
Company, Holder and any other persons will be reduced to the extent necessary to
reduce the total number of securities to be included in any such Registration
Statement or disposed of pursuant to such Takedown Offering, as applicable, to
the number recommended by such lead Underwriter; provided, however, that such
reduction shall be made in accordance with the following priorities:

 

(a)                                 priority in the case of a Demand
Registration or Takedown Offering pursuant to Section 2.01(a) or
Section 2.01(b) will be (i) first, all Registrable Securities

 

10

--------------------------------------------------------------------------------


 

requested to be included in the Registration Statement, or disposed of pursuant
to the Takedown Offering, as applicable, for the account of Holder pursuant to
Section 2.01(a) or Section 2.01(b), (ii) second, any Common Stock or other
Equity Interests proposed to be offered by the Company for its own account, and
(iii) third, among any other holders of shares of Common Stock or other Equity
Interests requested to be registered, or disposed of, as applicable, based on
the respective amount of Equity Interests owned by them;

 

(b)                                 priority in the case of a registration
statement or Takedown Offering initiated by the Company for its own account,
which gives rise to a Piggyback Registration pursuant to Section 2.02, will be
(i) first, Equity Interests proposed to be offered by the Company for its own
account and (ii) second, pro rata among Holder(s) with respect to any
Registrable Securities requested to be included in the Registration Statement,
or disposed of pursuant to the Takedown Offering, as applicable, for the account
of Holder(s) pursuant to Section 2.02 and any other holders of Equity Interests
requested to be registered or disposed of, as applicable, based on the
respective amount of Equity Interests owned by them; and

 

(c)                                  priority in the case of a registration
statement or Takedown Offering initiated by the Company for the account of
holders of Equity Interests other than Holder pursuant to registration rights
afforded to such holders pursuant to a contractual right with the Company, which
gives rise to a Piggyback Registration pursuant to Section 2.02, will be
(i) first, pro rata among the holders of Equity Interests requesting the
offering pursuant to such contractual right, based on the respective amount of
Equity Interests owned by them, (ii) second, Registrable Securities requested to
be included in the Registration Statement, or disposed of, pursuant to the
Takedown Offering, for the account of Holder pursuant to its registration rights
under Section 2.02, (iii) third, Equity Interests offered by the Company for its
own account, and (iv) fourth, pro rata among any other holders of Equity
Interests requested to be registered, or disposed of, as applicable, based on
the respective amount of Equity Interests owned by them.

 

Section 2.04.                                                  Registration
Procedures.  (a)  Subject to the provisions of Section 2.01 or Section 2.02, in
connection with the registration of the sale of Registrable Securities pursuant
to a Demand Registration, any Takedown Offering or any Piggyback Registration
hereunder, the Company will as promptly as reasonably practicable:

 

(i)                                     furnish to Holder without charge, prior
to the filing of a Registration Statement, copies of such Registration Statement
as it is proposed to be filed, and thereafter such number of copies of such
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto, including each preliminary prospectus), copies
of any and all transmittal letters or other correspondence with the SEC relating
to such Registration Statement and such other documents in such quantities as
Holder may reasonably request from time to time in order to facilitate the
disposition of such Registrable Securities (including in connection with any
Takedown Offering), and give Holder and its Representatives a reasonable
opportunity to review and comment on such Registration Statement prior to filing
any such documents;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  (A) use its reasonable best efforts to
cause the Company’s Representatives to supply all information reasonably
requested by Holder, any Underwriter, or their Representatives in connection
with the Registration Statement or Takedown Offering and (B) provide Holder and
its Representatives with the opportunity to reasonably participate in the
preparation of such Registration Statement and the related Prospectus;

 

(iii)                               use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions as Holder reasonably requests and do any and all
other reasonable acts and things as may be reasonably necessary or advisable to
enable Holder to consummate the disposition of such Registrable Securities in
such jurisdictions; provided, however, that the Company shall in no event be
required to (w) qualify generally to do business in any jurisdiction where it is
not then so qualified, (x) subject itself to taxation in any jurisdiction where
is not otherwise then so subject, (y) take any action that would subject it to
service of process in suits other than those arising out of the offer and sale
of the securities covered by the Registration Statement or (z) consent to
general service of process in any jurisdiction where it is not then so subject;

 

(iv)                              notify Holder at any time when to the
knowledge of the Company a prospectus relating to Registrable Securities is
required to be delivered under the Securities Act and of the happening of any
event as a result of which the Prospectus included in a Registration Statement
or the Registration Statement or amendment or supplement relating to such
Registration Statement or Prospectus contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (other than any such statement or
omission with respect to information furnished to the Company in writing by, or
at the direction of, any Holder or any Indemnified Persons expressly for use in
such Registration Statement), and the Company will use its reasonable best
efforts to promptly prepare and file with the SEC a supplement or amendment to
such Prospectus and Registration Statement (and comply fully with the applicable
provisions of Rules 424, 430A and 430B under the Securities Act in a timely
manner) so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus and Registration Statement will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (other than any
such statement or omission with respect to information furnished to the Company
in writing by, or at the direction of, any Holder or any Indemnified Persons
expressly for use in such Registration Statement);

 

(v)                                 advise the Underwriter(s), if any, and
Holder promptly and, if requested by such persons, confirm such advice in
writing, of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes.  If at any time
the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state

 

12

--------------------------------------------------------------------------------


 

securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or “blue sky” laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order as
promptly as practicable;

 

(vi)                              use its reasonable best efforts to cause such
Registrable Securities to be registered with or approved by such other
Governmental Entities as may be necessary by virtue of the business and
operations of the Company to enable Holder to consummate the disposition of such
Registrable Securities (including in connection with any Takedown Offering);
provided, however, that the Company shall in no event be required to (w) qualify
generally to do business in any jurisdiction where it is not then so qualified,
(x) subject itself to taxation in any jurisdiction where is not otherwise then
so subject, (y) take any action that would subject it to service of process in
suits other than those arising out of the offer and sale of the securities
covered by the Registration Statement or (z) consent to general service of
process in any jurisdiction where it is not then so subject;

 

(vii)                           enter into customary agreements and use
reasonable best efforts to take such other actions as are reasonably requested
by Holder in order to expedite or facilitate the disposition of such Registrable
Securities, including, subject to the provisions of Section 2.01(c) with respect
to Underwritten Offerings, preparing for and participating in a road show and
all such other customary selling efforts as the Underwriters, if any, or Holder,
reasonably request in order to expedite or facilitate such disposition;

 

(viii)                        if requested by Holder or the Underwriter(s), if
any, promptly include in any Registration Statement or Prospectus, pursuant to a
prospectus supplement or post-effective amendment if necessary, such information
as Holder and such Underwriter(s), if any, may reasonably request to have
included therein, including information relating to the “Plan of Distribution”
of the Registrable Securities, information with respect to the number of
Registrable Securities being sold to such Underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be included in such prospectus
supplement or post-effective amendment;

 

(ix)                              except to the extent prohibited by applicable
Law and subject to entry into a customary confidentiality agreement or
arrangement, make available, after reasonable advance notice, for inspection by
Holder, any Underwriter participating in any disposition of such Registrable
Securities, and any Representative for Holder and/or such Underwriter
(collectively, the “Inspectors”), during normal business hours at the offices
where such information is normally kept or in such other manner as Holder may
reasonably request, any financial and other records and corporate documents of
the Company (collectively, the “Records”) as will be reasonably necessary to
enable them to conduct reasonable and customary due diligence with respect to
the Company and the related Registration Statement and Prospectus and request
the Representatives of the

 

13

--------------------------------------------------------------------------------


 

Company and its Subsidiaries to supply all information reasonably requested by
any such Inspector; provided, however, that Records and information obtained
hereunder will be used by such Inspectors solely to conduct such due diligence
and will not be used for any other purpose;

 

(x)                                 use its reasonable best efforts to obtain
and deliver to each Underwriter and Holder a comfort letter from the independent
registered public accounting firm for the Company (and additional comfort
letters from the independent registered public accounting firm for any company
acquired by the Company whose financial statements are included or incorporated
by reference in the Registration Statement) in customary form and covering such
matters as are customarily covered by comfort letters as such Underwriter and
Holder may reasonably request; provided, however, that if the Company fails to
obtain such comfort letter and the relevant offering is abandoned, then such
Demand Registration or Takedown Offering will not count as a Demand Registration
or Takedown Offering, as applicable, for purposes of determining when future
Demand Registrations or Takedown Offerings may be requested by Holder pursuant
to Section 2.01(a)(ii) or Section 2.01(b)(i);

 

(xi)                              use its reasonable best efforts to obtain and
deliver to each Underwriter and Holder a 10b-5 statement and legal opinion from
the Company’s counsel in customary form and covering such matters as are
customarily covered by 10b-5 statements and legal opinions delivered to
Underwriters in Underwritten Offerings as such Underwriter and/or Holder may
reasonably request; provided, however, that if the Company fails to obtain such
10b-5 statement and legal opinion and the relevant offering is abandoned, then
such Demand Registration or Takedown Offering will not count as a Demand
Registration or Takedown Offering, as applicable, for purposes of determining
when future Demand Registrations or Takedown Offerings may be requested by
Holder pursuant to Section 2.01(a)(ii) or Section 2.01(b)(i);

 

(xii)                           otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC and make generally
available to its security holders, within the required time period, an earnings
statement covering a period of 12 months, beginning with the first fiscal
quarter after the effective date of the Registration Statement relating to such
Registrable Securities (as the term “effective date” is defined in
Rule 158(c) under the Securities Act), which earnings statement will satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder or any
successor provisions thereto;

 

(xiii)                        use reasonable best efforts to provide and cause
to be maintained a transfer agent and registrar for all Registrable Securities
covered by such Registration Statement not later than the effective date of such
Registration Statement;

 

(xiv)                       to the extent Registrable Securities are
certificated, cooperate with Holder and the lead Underwriter or Underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold under the Registration
Statement in a form eligible for deposit with The Depository Trust Company not
bearing any restrictive legends and not subject to any stop transfer order

 

14

--------------------------------------------------------------------------------


 

with any transfer agent, and cause such Registrable Securities to be issued in
such denominations and registered in such names as the lead Underwriter or
Underwriters, if any, may request in writing or, if not an Underwritten
Offering, in accordance with the instructions of Holder, in each case in
connection with the closing of any sale of Registrable Securities;

 

(xv)                          not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities; and

 

(xvi)                       use its reasonable best efforts to cause such
Registrable Securities to be listed or quoted on the NASDAQ or, if Common Stock
is not then listed on the NASDAQ, then on such other securities exchange or
national quotation system on which the Common Stock is then listed or quoted.

 

(b)                                 In connection with the Registration
Statement relating to such Registrable Securities covering an Underwritten
Offering (including any Takedown Offering), the Company and Holder agree to
enter into a written agreement with the Underwriters selected in the manner
herein provided in such form and containing such provisions as are customary in
the securities business for such an arrangement (it being understood that,
unless otherwise required by the Securities Act or any other Law, the Company
will not require Holder to make any representation, warranty or agreement in
such agreement other than with respect to Holder, authority to enter into the
underwriting agreement, the ownership of Shareholder’s Registrable Securities
being registered and Holder’s intended method of disposition, or information
furnished by Holder expressly for use in any Registration Statement or
Prospectus), and agreements with respect to limitations on Transfer relating to
any Equity Interests of the Company or convertible or exchangeable for Equity
Interests of the Company (including any sales under Rule 144) and public
announcements relating to the foregoing as are then customary in underwriting
agreements for registered underwritten offerings; provided that such limitations
shall not continue beyond the 90th day after the closing of the related
Underwritten Offering.

 

Section 2.05.                                                  Conditions to
Offerings.  (a)  The obligations of the Company to take the actions contemplated
by Section 2.01, Section 2.02 and Section 2.04 with respect to an offering of
Registrable Securities (including any Takedown Offering) will be subject to the
following conditions:

 

(i)                                     The Company may require Holder to
furnish to the Company such information regarding Holder, the Investors, the
Registrable Securities or the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing, in each case to the
extent reasonably required by the Securities Act and the rules and regulations
promulgated thereunder, or under state securities or “blue sky” laws or by the
SEC or its staff (including pursuant to any guidance released by the SEC or its
staff); and

 

(ii)                                  in any Underwritten Offering pursuant to
Section 2.01 or Section 2.02, Holder, together with the Company and any other
holders of the Company’s securities proposing to include securities in any
Underwritten Offering, will enter into an underwriting agreement in accordance
with Section 2.04(b) with the Underwriter or

 

15

--------------------------------------------------------------------------------


 

Underwriters selected for such underwriting, as well as such other documents
customary in similar offerings.

 

(b)                                 Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.04(a)(iv) or Section 2.04(a)(v) or a condition described in
Section 2.06, Holder will forthwith discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering the sale of such
Registrable Securities or Takedown Offering until Holder’s receipt of the copies
of the supplemented or amended Prospectus or Registration Statement contemplated
by Section 2.04(a)(iv) or notice from the Company of the termination of the stop
order or Suspension Period.

 

Section 2.06.                                                  Suspension
Period.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, (i) Holder shall suspend the use of the Prospectus
included in any Automatic Shelf Registration Statement or Registration Statement
for resales of Registrable Securities pursuant to Section 2.01 and postpone the
filing and suspend the use of any Registration Statement pursuant to
Section 2.01, in each case during any Scheduled Black-out Period and (ii) the
Company shall be entitled, from time to time, by providing prior written notice
to Holder, to require Holder to suspend the use of the Prospectus included in
any Automatic Shelf Registration Statement for resales of Registrable Securities
pursuant to Section 2.01(a) or Section 2.02 or to postpone the filing or suspend
the use of any Registration Statement pursuant to Section 2.01(b) or
Section 2.02 for a reasonable period of time not to exceed 90 days in succession
(or a longer period of time with the prior written consent of Holder, which
consent shall not be unreasonably withheld), 180 days in the aggregate in any
one-year period or three times in any one-year period (a “Suspension Period”) if
(A) the Company determines in good faith that effecting the registration (or
permitting sales under an effective registration) during the period specified in
such notice would materially and adversely affect an offering of securities of
the Company, (B) the Company is in possession of material non-public information
and the Company determines in good faith that the disclosure of such information
during the period specified in such notice would be materially detrimental to
the Company, or (C) the Company shall determine that it is required to disclose
in any such Registration Statement, Prospectus or prospectus supplement a
contemplated financing, acquisition, corporate reorganization or other similar
transaction or other material event or circumstance affecting the Company or its
securities, and the Company determines in good faith that the disclosure of such
information during the period specified in such notice would be materially
detrimental to the Company or the holders of its Common Stock.  In the event of
any such suspension pursuant to clause (ii), the Company shall furnish to Holder
a written notice setting forth the estimated length of the anticipated delay.
The Company will notify Holder promptly upon the termination of the Suspension
Period.  Upon notice by the Company to Holder of any determination to commence a
Suspension Period, Holder shall, except as required by applicable Law, keep the
fact of any such Suspension Period strictly confidential, and during any
Suspension Period, promptly halt any offer, sale (including sales pursuant to
Rule 144), trading or transfer of any Common Stock for the duration of the
Suspension Period until the Company has provided notice that the Suspension
Period has been terminated.  For the avoidance of doubt, nothing contained in
this Section 2.06 shall relieve the Company of its obligations under
Section 2.01.

 

16

--------------------------------------------------------------------------------


 

(b)                                 After the expiration of any Suspension
Period and without any further request from a holder of Equity Interests, the
Company shall as promptly as reasonably practicable prepare a Registration
Statement or post-effective amendment or supplement to the applicable
Registration Statement or Prospectus, or any document incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities included therein, the Prospectus
will not include a material misstatement or omission or be not effective and
useable for resale of Registrable Securities.

 

Section 2.07.                                                  Registration
Expenses.  All fees and expenses incident to the Company’s performance of or
compliance with the obligations of this Article II will be borne by the Company;
provided, however, that Holder will bear and pay any underwriting discounts,
fees, commissions and related fees and out of pocket expenses of any
Underwriters and such Underwriters’ counsel applicable to Registrable Securities
offered for its account pursuant to any Registration Statement (including in
connection with any Takedown Offering).

 

Section 2.08.                                                  Indemnification;
Contribution.  (a)  In connection with any registration of Registrable
Securities or Takedown Offering pursuant to Section 2.01 or Section 2.02, the
Company will indemnify, defend and hold harmless Holder, its Affiliates,
directors, officers and shareholders and each person who controls Holder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”) from and against any and
all Losses caused by any untrue or alleged untrue statement of material fact
contained in any part of any Registration Statement or any Prospectus, including
any amendment or supplement thereto, used in connection with the Registrable
Securities or any Issuer FWP, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, in the light of the
circumstances under which they were made) not misleading; provided, however,
that the Company will not be required to indemnify any Indemnified Person for
any Losses resulting from any such untrue statement or omission if such untrue
statement or omission was made in reliance on and in conformity with information
with respect to any Indemnified Person furnished to the Company in writing by,
or at the direction of, Holder or any Indemnified Person expressly for use in
such Registration Statement, Prospectus or Issuer FWP.

 

(b)                                 In connection with any Registration
Statement, Prospectus or Issuer FWP, each Holder, on a several but not joint and
several basis, will indemnify, defend and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) from and against any and all Losses caused by any untrue or
alleged untrue statement of material fact contained in any part of any
Registration Statement or any Prospectus, including any amendment or supplement
thereto, used in connection with the Registrable Securities or any Issuer FWP,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
Prospectus, in the light of the circumstances under which they were made) not
misleading, but only with respect to information furnished to the Company in
writing by, or at direction of, such Holder or any Indemnified Persons related
to such Holder expressly for use in such Registration Statement, Prospectus or
Issuer FWP.

 

17

--------------------------------------------------------------------------------


 

(c)                                  In case any claim, action or proceeding
(including any governmental investigation) is instituted involving any person in
respect of which indemnity may be sought pursuant to Section 2.08(a) or
Section 2.08(b), such person (the “Indemnified Party”) will promptly notify the
person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing and the Indemnifying Party shall be entitled to participate therein and,
to the extent it shall wish, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party and will pay the fees and
disbursements of such counsel related to such claim, action or proceeding;
provided, however, that the failure or delay to give such notice shall not
relieve the Indemnifying Party of its obligations pursuant to this Agreement
except to the extent such Indemnifying Party has been actually prejudiced by
such failure or delay.  In any such claim, action or proceeding, the Indemnified
Party shall have the right, but not the obligation, to participate in any such
defense and to retain its own counsel, but the fees and expenses of such counsel
will be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party have mutually agreed to the retention of such
counsel, (ii) the Indemnifying Party fails to assume the defense of the claim,
action or proceeding within 15 Business Days following receipt of notice from
the Indemnified Party, or (iii) the Indemnified Party and the Indemnifying Party
are both actual or potential defendants in, or targets of, any such action and
the Indemnified Party has been advised by counsel that representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicting interests between them.  It is understood that the Indemnifying
Party will not, in connection with any claim, action or proceeding or related
claims, actions or proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties and
that all such reasonable fees and expenses will be reimbursed as they are
incurred.  In the case of the retention of any such separate firm for the
Indemnified Parties, such firm will be designated in writing by the Indemnified
Parties.  The Indemnifying Party will not be liable for any settlement of any
claim, action or proceeding effected without its written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if such claim,
action or proceeding is settled with such consent or if there has been a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any Loss by reason of such settlement or
judgment.  No Indemnifying Party will, without the prior written consent of the
Indemnified Party, settle, compromise or offer to settle or compromise any
pending or threatened proceeding in respect of which any Indemnified Party is
seeking indemnity hereunder, unless (i) such settlement includes an
unconditional release of such Indemnified Party from all liability in connection
with such proceeding, (ii) such settlement includes no finding or admission of
any violation of Law or any violation of the rights of any person by the
Indemnified Party or any of its Affiliates as the result of such action, and
(iii) the sole relief (if any) provided in such settlement is monetary damages
that are reimbursed in full by the Indemnifying Party.  No Indemnified Party
will, without the prior written consent of the Indemnifying Party, settle,
compromise or offer to settle or compromise any pending or threatened proceeding
in respect of which any Indemnified Party is seeking indemnity hereunder.

 

(d)                                 If the indemnification provided for in this
Section 2.08 from the Indemnifying Party is unavailable to an Indemnified Party
hereunder or is insufficient in respect of any Losses referred to in this
Section 2.08, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, will contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses (i) in such proportion as is
appropriate to reflect the

 

18

--------------------------------------------------------------------------------


 

relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions that resulted in such Losses, as well as any other relevant
equitable considerations, or (ii) if the allocation provided by clause (i) is
not permitted by applicable Law, in such proportion as is appropriate to reflect
not only the relative fault referred to in clause (i) but also the relative
benefit of the Company, on the one hand, and Holder, on the other, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been taken by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action.  The amount paid or payable by a party as a result of the Losses
referred to above will be deemed to include, subject to the limitations set
forth in Section 2.08(c), any reasonable legal or other out of pocket fees or
expenses reasonably incurred by such party in connection with any investigation,
claim, action or proceeding.

 

(e)                                  The parties agree that it would not be just
and equitable if contribution pursuant to Section 2.08(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in Section 2.08(d).  No person
guilty of “fraudulent misrepresentation” (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  Notwithstanding the provisions of
this Section 2.08(e), Holder shall not be required to contribute, in the
aggregate, any amount in excess of the amount by which the net proceeds received
by Holder from the sale of the Registrable Securities exceeds the amount of any
damages which Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.

 

(f)                                   If indemnification is available under this
Section 2.08, the Indemnifying Party will indemnify each Indemnified Party
pursuant to Section 2.08(a) and 2.08(b) to the fullest extent permissible under
applicable Law, without regard to the relative fault of said Indemnifying Party
or Indemnified Party or any other equitable consideration provided for in
Section 2.08(d) or Section 2.08(e). The obligations of the Company under this
Section 2.08 shall be in addition to any liability that the Company may
otherwise have to any Indemnified Person.

 

Section 2.09.                                                  Rule 144.  For so
long as the Company is subject to the requirements of Section 13, 14 or 15(d) of
the Exchange Act, the Company agrees that it will file the reports required to
be filed by it under the Securities Act and the Exchange Act and take such
further action as Holder may reasonably request (including providing Holder with
such information as may be required in order to enable Holder to make sales
within the limitation of the exemptions provided by Rule 144), all to the extent
required from time to time to enable Holder to sell Registrable Securities
pursuant to the exemptions provided by Rule 144.

 

Section 2.10.                                                  Transfer of
Registration Rights.  In furtherance of the registration rights granted under
this Article II, Stockholder shall be permitted to, and shall, transfer the
rights with respect to the maintenance of an Automatic Shelf Registration
Statement and Takedown Requests and/or Demand Registrations by the Investors
under this Article II to the Investors in connection with the Transfer of the
Shares by Stockholder to the Investors in

 

19

--------------------------------------------------------------------------------


 

accordance with Section 3.04; provided, however, that each Investor seeking to
sell any Registrable Securities pursuant to this Article II shall be required to
fulfill all obligations of Holder pursuant to this Article II and the aggregate
obligations of the Company pursuant to this Article II shall not be increased by
any such Transfer.  The rights granted under this Article II to Stockholder
and/or the Investors may not be assigned by Stockholder or any Investor, in
whole or in part, except as expressly provided in the immediately preceding
sentence and Section 5.11 (for the avoidance of doubt, an Investor may assign
its rights (subject to its obligations) hereunder in connection with the sale or
other disposition of its interests in Stockholder in accordance with the limited
partnership agreement of Stockholder).

 

ARTICLE III

 

STANDSTILL; LOCK-UP; VOTING; CERTAIN OTHER MATTERS

 

Section 3.01.                                                  Standstill.

 

(a)                                 During the Standstill Period, Stockholder
shall not, and shall not permit its controlled Affiliates to, and, except as set
forth in Section 3.01(b), shall cause each of the Investors (including for
purposes of this Section 3.01 their Affiliates) not to (and Stockholder
represents and warrants that the Investors (other than as set forth in
Section 3.01(f) with respect to Tencent, and other than the Investment Company
Investors as set forth in Section 3.01(b)) have agreed not to), directly or
indirectly: (i) acquire, offer or propose to acquire, or agree or seek to
acquire, or solicit the acquisition of, by purchase or otherwise, any Equity
Interests (or beneficial ownership thereof) or commence any tender or exchange
offer for any Equity Interests (or beneficial ownership thereof); provided,
however, that this clause (i) shall not apply to Equity Interests or rights to
acquire Equity Interests issued by the Company to Stockholder, any of its
controlled Affiliates or any Investor as a dividend, distribution or otherwise
in respect of any Shares; and provided, further, that (A) any Investor who is
also an officer or director of the Company shall not be in breach of this
clause (i) due to the acquisition of any securities of the Company pursuant to
(x) the grant or vesting of any equity compensation awards duly authorized by
the Company or (y) the exercise of any stock options, restricted stock units, or
similar awards relating to any Equity Interests of the Company granted to such
Investor by the Company following due authorization by the Company and (B) this
clause (i) shall not prohibit an Investor from exercising its rights under the
limited partnership agreement of Stockholder to acquire Shares proposed to be
sold by Stockholder to prepay or repay outstanding indebtedness or to acquire
interests in Stockholder proposed to be sold by any other Investor (subject to
Section 3.01(d)) or from acquiring Shares through the pro rata distribution of
Shares by Stockholder pursuant to Section 3.04; (ii) call or seek to call a
meeting of the stockholders of the Company or initiate any stockholder proposal
for action by stockholders of the Company or engage in the “solicitation” of
“proxies” (as such terms are defined under Regulation 14A under the Exchange
Act) or consents to vote any voting securities of the Company, including
soliciting consents or taking other action with respect to the calling of a
special meeting of the Company’s stockholders (other than with respect to
nominees to the Company Board designated by the Company, in each case solely for
such nominees whose election to the Company Board has been recommended by the
Company Board); (iii) form, join or in any way participate in a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Company
or any Equity Interests (other than to the extent that Stockholder and the
Investors constitute a

 

20

--------------------------------------------------------------------------------


 

“group” as of the date hereof and other than to the extent Mr. Kotick and
Mr. Kelly, by themselves and/or with Stockholder and its general partner,
constitute a “group” at any time); (iv) otherwise act, alone or in concert with
others, to seek representation on or to control or influence the management,
Company Board or policies of the Company or to obtain representation on the
Company Board of Directors (other than with respect to the nomination of
Mr. Kotick and Mr. Kelly to the Company Board, as determined by the Company
Board in the ordinary course); (v) enter into or agree, offer, propose or seek
(whether publicly or otherwise) to enter into, or otherwise be involved in or
part of, any acquisition transaction, merger or other business combination or
similar transaction relating to all or part of the Company or any of its
Subsidiaries or any acquisition transaction for all or part of the assets of the
Company or any of its Subsidiaries or any of their respective businesses or any
recapitalization, restructuring, change in control or similar transaction
involving the Company or any of its Subsidiaries; (vi) request that the Company
or the Company Board amend, waive or otherwise consent to any action
inconsistent with any provision of this Section 3.01(a) (provided, this clause
(vi) shall not prohibit communications by Stockholder with the Unaffiliated
Directors on a confidential basis not involving public disclosure and not
requiring any public announcement by the Company); (vii) enter into any
discussions, negotiations, arrangements or understandings with any other person
with respect to any of the foregoing activities; (viii) advise, assist,
encourage, act as a financing source for or otherwise invest in any other person
in connection with any of the foregoing; (ix)make any statement publicly
disparaging the Company, its business or its management; (x) publicly disclose
through its authorized representatives any intention, plan or arrangement
inconsistent with any of the foregoing; or (xi) expressly take any initiative
with respect to the Company which could require the Company to make a public
announcement regarding (A) such initiative or (B) any of the foregoing
activities.

 

(b)                                 The restrictions set forth in Sections
3.01(a) and 3.01(d) shall not apply to the Investment Company Investors and
their respective Affiliates; provided that such restrictions shall become
applicable to any Investment Company Investor and its Affiliates if at any point
such Investment Company Investor or any of its Affiliates shall in any way act
in coordination with, cooperate with or otherwise form a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with Stockholder with respect
to the Company (for the avoidance of doubt, other than any activities relating
solely to the Investment Company Investors’ ownership of interests in
Stockholder and their status as an Investor).

 

(c)                                  Without limiting Stockholder’s obligations
under Section 3.01(a), each of Mr. Kotick and Mr. Kelly shall not, at any time,
act in coordination with, cooperate with or otherwise form a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with any Investment Company
Investor (or any of its Affiliates or permitted transferees under the limited
partnership agreement of Stockholder) with respect to the Company (for the
avoidance of doubt, other than any activities relating solely to each such
person’s ownership of an interest in Stockholder and their status as an
Investor).

 

(d)                                 Notwithstanding anything to the contrary
herein (except as provided in Section 3.01(b)), and in addition to the
restrictions set forth in this Section 3.01 and otherwise herein, during the
Standstill Period, no Investor shall acquire from Stockholder and/or any other
Investor(s), in one or more transactions (including any exercise of any
Investor’s rights under the limited partnership agreement of Stockholder to
acquire Shares proposed to be sold by

 

21

--------------------------------------------------------------------------------


 

Stockholder to prepay or repay outstanding indebtedness or to acquire interests
in Stockholder proposed to be sold by any other Investor, or in any distribution
by Stockholder), any direct or indirect beneficial ownership of or Rights with
respect to any Equity Interests if such acquisition would cause such Investor
and its Affiliates, in the aggregate, to beneficially own, directly or
indirectly, including through their pro rata interest in the Common Stock owned
by Stockholder, greater than 9.9 percent of the outstanding Common Stock.  For
purposes of this Section 3.01, the “pro rata interest in the Common Stock owned
by Stockholder” of an Investor, in the aggregate, is equal to the product of
(i) the number of shares of Common Stock beneficially owned, directly or
indirectly, by Stockholder, multiplied by (ii) the percentage of the outstanding
partnership interests of Stockholder beneficially owned, directly or indirectly,
by such Investor, in the aggregate.

 

(e)                                  Nothing in this Agreement (including any
definition used in this Agreement) shall be deemed to prohibit, following the
Lock-Up End Date, any Investor (including in its capacity as a Holder) from
entering into or performing, settling, terminating, cancelling or unwinding any
hedging transaction or derivative agreement relating to the Equity Interests
that establishes a “short” position with respect to Equity Interests.

 

(f)                                   Notwithstanding anything in
Section 3.01(a) to the contrary, during the Standstill Period, Tencent shall be
permitted to acquire shares of Common Stock, subject to the following
limitations: (i) under no circumstances may Tencent acquire beneficial ownership
of shares of Common Stock that would result in Tencent and its Affiliates, in
the aggregate, having beneficial ownership of greater than 9.9 percent of the
outstanding Common Stock (including its pro rata interest in the Common Stock
owned by Stockholder), (ii) subject to the limitation set forth in clause (i),
Tencent may acquire beneficial ownership of additional shares of Common Stock of
up to the greater of (A) 2.0 percent of the outstanding Common Stock, or (B) if
at any time the Stockholder Percentage Interest is less than 24.9 percent,
additional shares of Common Stock representing a percentage of the outstanding
Common Stock equal to the excess of 24.9 percent over the Stockholder Percentage
Interest at such time, and (iii) Tencent will vote, or cause to be voted, any
shares of Common Stock which it acquires (or acquires beneficial ownership of)
in accordance with the exception set forth in this Section 3.01(f) in accordance
with the recommendation, if any, of a majority of the Unaffiliated Directors.

 

Section 3.02.                                                  Lock-Up.  Prior
to the Lock-Up End Date and thereafter during any Scheduled Black-out Period,
Stockholder shall not Transfer or announce any intention to Transfer any Shares
without the prior consent of a majority of the Unaffiliated Directors; provided,
however, that, other than during any Scheduled Black-out Period, nothing herein
shall prohibit Stockholder from Transferring Shares (other than any Transfer
which would violate Section 3.03 or 3.04 if it occurred following the Lock-Up
End Date) to the extent necessary to ensure that Stockholder beneficially owns
at all times less than 25.0 percent of the outstanding Common Stock.  In
addition, the Company shall use its commercially reasonable efforts to provide
prior notice of or to effect any repurchases of Common Stock or similar
transactions in a manner which would permit Stockholder to avoid becoming the
beneficial ownership of more than 25.0 percent of the then outstanding Common
Stock as a result of such repurchase, by Transferring Shares or otherwise,
taking into account applicable legal and disclosure requirements, and the best
interests of the Company and its stockholders.

 

22

--------------------------------------------------------------------------------


 

Section 3.03.                                                  Transfer
Restrictions.  Following the Lock-Up End Date, Stockholder shall not, without
the prior consent of a majority of the Unaffiliated Directors, Transfer any
Shares:

 

(i)                                     to, or in a transaction with, any person
or “group” (within the meaning of Section 13(d)(3) of the Exchange Act) where
any such person or “group” would acquire in such transaction or, to the
knowledge of Stockholder after reasonable inquiry, owns or would own, following
such transaction, beneficial ownership of an aggregate number of Shares
representing 5.0 percent or more of the outstanding shares of the Common Stock;
or

 

(ii)                                  to, or in a transaction with, any person,
or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
including, any person that, to the knowledge of Stockholder after reasonable
inquiry, competes directly or indirectly with the business of the Company in any
material respect;

 

provided that (A) nothing in this Section 3.03 shall prohibit any Transfer of
Shares to an Investor, which Transfer, if made by Stockholder, shall be made in
accordance with Section 3.04 and not this Section 3.03 and (B) the restrictions
in this Section 3.03 shall not apply to any Shares Transferred pursuant to a
Registration Statement or a public distribution in compliance with any
applicable requirements of U.S. federal or state securities laws (including Rule
144 under the Securities Act); provided that Stockholder shall direct the
underwriter(s) for any such offering or distribution to place the Shares sold in
such offering or distribution so that, to the knowledge of the underwriter(s),
in no event shall Shares representing more than 5.0 percent of the total number
of issued and outstanding shares of Common Stock, after giving effect to such
offering or distribution, be placed with any single person or group of related
persons in any such offering or distribution.

 

Section 3.04.                                                  Distributions to
Investors.  Notwithstanding the restrictions set forth in Section 3.02 and
Section 3.03 of this Agreement, Stockholder may not Transfer all or any portion
of the Shares to any Investor unless such Investor transferee either (a) agrees
in writing to be bound by the restrictions and obligations in
Section 3.01(a) (subject to the exception set forth in Section 3.01(b)),
Section 3.02 and Section 3.03 applicable to Stockholder under this Agreement
with respect to such Shares, or (b) satisfies all three of the following
conditions: (i) such Investor received its Shares in a distribution of which the
Company received at least 30 days advance notice, (ii) such Investor and its
Affiliates do not, in the aggregate, receive Shares in all such distributions
from Stockholder representing greater than 8.5 percent of the total number of
shares of Common Stock issued and outstanding at the time of any such
distribution, and (iii) such Investor agrees in writing that, for a period of
one year following the distribution of all Shares held by Stockholder to the
Investors, it and its Affiliates will not in any way act in coordination with,
cooperate with or otherwise form a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with Stockholder or any other Investor or
any of their respective Affiliates (or, in the case of the Investment Company
Investors, with Stockholder), in which case such Investor shall no longer be
subject to the provisions of Section 3.01(a), Section 3.02 or Section 3.03; it
being understood that, notwithstanding the foregoing, each of Mr. Kotick and
Mr. Kelly shall remain subject to the provisions of Section 3.01(a) until the
later of the expiration of the Standstill Period and the date on which the
aggregate number of shares of

 

23

--------------------------------------------------------------------------------


 

Common Stock beneficially owned, in the aggregate, by them and their Affiliates,
is less than 5.0 percent of the total number of shares of Common Stock issued
and outstanding on such date.

 

Section 3.05.                                                  Transfer Agent. 
Stockholder and the Company agree that the Company may cause the transfer agent
or other registrar to enter stop transfer instructions and implement stop
transfer procedures with respect to any Transfer of Shares not in compliance
with Section 3.02, Section 3.03 or Section 3.04.  Any Transfer or attempted
Transfer of Shares in violation of Section 3.02, Section 3.03 or Section 3.04
shall, to the fullest extent permitted by law, be null and void ab initio.

 

Section 3.06.                                                  Legends.  For so
long as any indebtedness of Stockholder remains outstanding, the Company shall
use reasonable best efforts to have the Shares (i) registered in the name of The
Depository Trust Company’s nominee, (ii) maintained in the form of book entries
on the books of The Depository Trust Company, and (iii) allowed to be settled
through The Depository Trust Company’s regular book-entry settlement services. 
Any certificates for Shares issued to Stockholder shall bear a legend or legends
(and appropriate comparable notations or other arrangements will be made with
respect to any uncertificated shares) referencing restrictions on transfer of
such Shares under the Securities Act and under this Agreement which legend shall
state in substance:

 

“The securities evidenced by this certificate have been issued and sold without
registration under the United States Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state of the United States (a
“State Act”) in reliance upon certain exemptions from registration under said
acts.  The securities evidenced by this certificate cannot be sold, assigned or
otherwise transferred unless such sale, assignment or other transfer is (i) made
pursuant to an effective registration statement under the Securities Act and in
accordance with each applicable State Act or (ii) exempt from, or not subject
to, the Securities Act and each applicable State Act.  If the proposed sale,
assignment or other transfer will be made pursuant to clause (ii) above, the
holder must, prior to such sale, assignment or other transfer, furnish to the
issuer such customary certifications, legal opinions and other information as
the issuer may reasonably require to determine that such sale, assignment or
other transfer is being made in accordance with such clause.

 

The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Stockholders Agreement dated October 11, 2013, among
Activision Blizzard, Inc., ASAC II LP and for the limited purposes set forth
therein, Robert A. Kotick and Brian G. Kelly (a

 

24

--------------------------------------------------------------------------------


 

copy of which is on file with the Secretary of Activision Blizzard, Inc.).”

 

Notwithstanding the foregoing, (a) if and for so long as (i) Stockholder shall
have pledged Shares pursuant to (x) that certain Loan Agreement, dated as of
October 11, 2013, by and between Stockholder, acting through its general
partner, the several lenders party thereto from time to time, Merrill Lynch
International, as administrative agent and the other parties thereto, and
related agreements, (y) that certain Loan Agreement, dated as of October 11,
2013, by and between Stockholder, acting through its general partner, the
several lenders party thereto from time to time, JPMorgan Chase Bank, N.A.,
London Branch, as administrative agent and the other parties thereto and related
agreements or (z) any replacements or refinancings of, or modifications to, the
foregoing having terms customary for margin loans to borrowers similar to the
Stockholder,  and (ii) the administrative agent under each such agreement has
provided the Company with an acknowledgement in the form attached hereto as
Annex A, Stockholder shall be entitled to hold such pledged Shares subject to
such pledges without such legends (or comparable notations or other arrangements
with respect to any uncertificated shares) (it being understood, for the
avoidance of doubt, that following the release of such pledges, Stockholder
shall no longer be entitled to hold such Shares without such legends and shall
cooperate with the Company to make appropriate arrangements to have legends
placed on the Shares at such time), and (b) to the extent the Shares bear a
legend or legends (or comparable notations or other arrangements with respect to
any uncertificated shares), the holder of any certificate(s) for Shares shall be
entitled to receive from the Company new certificates for a like number of
Shares not bearing such legend (or the elimination or termination of such
notations or arrangements) upon the request of such holder at (i) such time as
such restrictions are no longer applicable, and (ii) with respect to the
restriction on transfer of such shares under the Securities Act, delivery of a
customary opinion of counsel to such holder, which opinion is reasonably
satisfactory in form and substance to the Company and its counsel, that the
restriction referenced in such legend (or such notations or arrangements) is no
longer required in order to ensure compliance with the Securities Act.

 

Section 3.07.                                                  Voting. With
respect to any matter submitted for a vote of the Company’s stockholders at any
time when the Stockholder Percentage Interest is in excess of 24.9 percent,
Mr. Kotick and Mr. Kelly shall vote any shares of Common Stock over which they
have beneficial ownership and the ability to direct voting in excess of such
Stockholder Percentage Interest, other than the Shares, on each such matter
either (a) in a manner proportionally consistent with the vote of the shares of
Common Stock not owned by Stockholder, Mr. Kotick or Mr. Kelly or (b) in
accordance with the recommendation, if any, of a majority of the Unaffiliated
Directors.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.                                                  Representations
and Warranties of the Company.  The Company represents and warrants to
Stockholder as of the date hereof that:

 

(a)                                 The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has all necessary

 

25

--------------------------------------------------------------------------------


 

corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder.

 

(b)                                 This Agreement has been duly and validly
authorized by the Company and all necessary and appropriate action has been
taken by the Company to execute and deliver this Agreement and to perform its
obligations hereunder.

 

(c)                                  This Agreement has been duly executed and
delivered by the Company and, assuming due authorization and valid execution and
delivery by Stockholder, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

Section 4.02.                                                  Representations
and Warranties of Stockholder.  Stockholder represents and warrants to the
Company as of the date hereof that:

 

(a)                                 Stockholder has been duly formed and is
validly existing as an exempted limited partnership under the laws of the Cayman
Islands and has all necessary limited partnership power and authority to enter
into this Agreement and to carry out its obligations hereunder.

 

(b)                                 This Agreement has been duly and validly
authorized by Stockholder and all necessary and appropriate action has been
taken by Stockholder to execute and deliver this Agreement and to perform its
obligations hereunder.

 

(c)                                  This Agreement has been duly executed and
delivered by Stockholder and, assuming due authorization and valid execution and
delivery by the Company, is a valid and binding obligation of Stockholder
enforceable against Stockholder in accordance with its terms.

 

(d)                                 Except as set forth on Annex B to this
Agreement, none of Stockholder or any Investor (other than the Reporting
Investment Company Investors) has beneficial ownership of any shares of Common
Stock.  Annex B to this Agreement sets forth the number of shares of Common
Stock which will be beneficially owned by Stockholder and each Investor (other
than the Reporting Investment Company Investors) immediately following the
consummation of the transactions contemplated by this Agreement.

 

ARTICLE V

 

GENERAL PROVISIONS

 

Section 5.01.                                                  Adjustments. 
References to numbers of shares contained herein will be adjusted to account for
any reclassification, exchange, substitution, combination, stock split or
reverse stock split of Equity Interests.

 

Section 5.02.                                                  Notices.  All
notices or other communications hereunder to a party shall be deemed to have
been duly given and made if in writing and (a) if served by personal delivery,
on the day of such delivery, (b) if delivered by registered or certified mail
(return receipt requested), or by a national courier service, on the day of
delivery, or (c) if sent by facsimile, upon transmission of such facsimile
(provided that the facsimile is confirmed by

 

26

--------------------------------------------------------------------------------


 

printed report), or (d)  if sent by email, upon transmission of such email
(provided that the email is promptly confirmed with the recipient by telephone),
to the person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such person:

 

(a)                                 if to the Company, to:

 

Activision Blizzard, Inc.

 

 

3100 Ocean Park Boulevard

 

 

Santa Monica, California 90405

 

 

Attention: Chief Legal Officer

 

 

Facsimile:

(310) 255-2152

 

 

Email:

chris.walther@activision.com

 

 

 

with copies (which shall not constitute notice to the Company) to:

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, New York 10019

 

 

Attention:

Adam O. Emmerich

 

 

 

DongJu Song

 

 

Telephone:

(212) 403-1000

 

 

Facsimile:

(212) 403-2000

 

 

Email:

AOEmmerich@wlrk.com

 

 

 

DSong@wlrk.com

 

 

 

 

 

and

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036-6522

 

 

Attention:

Peter A. Atkins

 

 

 

Neil P. Stronski

 

 

Facsimile:

(212) 735-2000

 

 

Email:

peter.atkins@skadden.com

 

 

 

neil.stronski@skadden.com

 

 

 

(b)                                 if to Stockholder, to:

 

ASAC II LP

 

 

c/o Chadwick and Company

 

 

225 Highway 35, Suite 102C

 

 

Red Bank, New Jersey 07701

 

 

Fax:

(732) 345-8332

 

 

Email:

bob@chadwickcpa.com

 

 

 

27

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice to Stockholder) to:

 

Sullivan & Cromwell LLP

 

 

1888 Century Park East

 

 

Los Angeles, California 90067

 

 

Attention:

Alison S. Ressler

 

 

Telephone:

310-712-6600

 

 

Facsimile:

310-712-8800

 

 

Email:

resslera@sullcrom.com

 

 

 

Section 5.03.                                                  Expenses.  Except
as otherwise provided in this Agreement, all costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense.

 

Section 5.04.                                                  Amendments;
Waivers.  Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company (following approval by a majority of the Unaffiliated
Directors) and Stockholder or, in the case of a waiver, by the party against
whom the waiver is to be effective.  No failure or delay by any party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

Section 5.05.                                                  Interpretation. 
In this Agreement, except as context may otherwise require, references:

 

(a)                                 to the Preamble, Recitals or Sections are to
the Preamble to, or a Recital or Section of, this Agreement;

 

(b)                                 to any agreement (including this Agreement),
contract, statute or regulation are to the agreement, contract, statute or
regulation as amended, modified, supplemented, restated or replaced from time to
time (in the case of an agreement or contract, to the extent permitted by the
terms thereof); and to any section of any statute or regulation include any
successor to the section;

 

(c)                                  to any Governmental Entity includes any
successor to that Governmental Entity;

 

(d)                                 to a person are also to its permitted
successors and assigns;

 

(e)                                  to the words “hereby,” “herein,” “hereof,”
“hereunder,” and similar terms are to be deemed to refer to this Agreement as a
whole and not to any specific Section;

 

(f)                                   to the words “include,” “includes,” or
“including,” are to be deemed followed by the words “without limitation;”

 

(g)                                  to any singular term in this Agreement are
to be deemed to include the plural, and any plural term the singular;

 

28

--------------------------------------------------------------------------------


 

(h)                                 to all pronouns and variations of pronouns
are to be deemed to refer to the feminine, masculine or neuter, singular or
plural, as the identity of the person referred to may require;

 

(i)                                     to the table of contents and article and
section headings are for reference purposes only and do not limit or otherwise
affect any of the substance of this Agreement; and

 

Section 5.06.                                                  Construction. 
This Agreement is the product of negotiation by the parties, having the
assistance of counsel and other advisers.  The parties intend that this
Agreement not be construed more strictly with regard to one party than with
regard to the other.

 

Section 5.07.                                                  Severability. 
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provisions of this
Agreement, or the application thereof to any person or entity or any
circumstance, is found by a court or other Governmental Entity of competent
jurisdiction to be invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability, of such provision or the
application thereof, in any other jurisdiction.

 

Section 5.08.                                                  Counterparts. 
This Agreement may be executed in two or more counterparts which may be
delivered by means of facsimile or email, each of which shall be deemed to
constitute an original, but all of which together shall be deemed to constitute
one and the same instrument.

 

Section 5.09.                                                  Entire
Understanding; No Third-Party Beneficiaries.  This Agreement represents the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersedes any and all other oral or written agreements heretofore
made with respect to the subject matter hereof.  Nothing in this Agreement,
express or implied, is intended to confer upon any person, other than the
parties and their respective permitted successors and assigns, including, for
the avoidance of doubt, the Investors, any rights or remedies under or by reason
of this Agreement.  Only the parties that are signatories to this Agreement (and
their permitted successors and assigns) shall have any obligation or liability
under, in connection with, arising out of, resulting from or in any way related
to this Agreement or any other matter contemplated hereby or the process leading
up to the execution and delivery of this Agreement and the transactions
contemplated hereby, subject to delivery of this Agreement and such transactions
and other provisions of this Agreement.

 

Section 5.10.                                                  Governing Law. 
This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State Delaware applicable to contracts made and to be performed
entirely within such state, without regard to the conflicts of law principles
thereof to the extent that such principles would apply the law of another
jurisdiction.

 

29

--------------------------------------------------------------------------------


 

Section 5.11.                                                  Assignment. 
Subject to Section 2.10 and the last sentence of this Section 5.11, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
will be assigned, in whole or in part, by any of the parties without the prior
written consent of the other parties hereto.  Subject to Section 2.10 and the
last sentence of this Section 5.11, any purported assignment without such prior
written consent will be void.  Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.  Notwithstanding
anything to the contrary herein, Stockholder may assign and/or pledge its rights
(subject to its obligations and applicable limitations) under Article II of this
Agreement in connection its indebtedness outstanding as of the date hereof (or
any refinancing or replacement of, or modifications to, such indebtedness).

 

Section 5.12.                          WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER; (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.12.

 

Section 5.13.                          Venue for Resolution of Disputes.  Each
party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement and the transactions
contained hereby, whether in tort or contract or at law or in equity,
exclusively, in the Court of Chancery in the State of Delaware (the “Delaware
Court of Chancery”) and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any federal court sitting within the State of
Delaware), and (a) irrevocably submits to the exclusive jurisdiction of such
courts, (b) waives any objection to laying venue in any such action or
proceeding in such courts, (c) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party hereto, and
(d) agrees that service of process upon such party in any such action or
proceeding shall be effective if Notice is given in accordance with Section 5.02
of this Agreement.  Each party hereto further hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in such courts, and hereby irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum
or that such party is not subject to personal jurisdiction in such court.

 

30

--------------------------------------------------------------------------------


 

Section 5.14.                                                  Specific
Performance.  Each party agrees that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed by it in
accordance with their specific terms or were otherwise breached or threatened to
be breached.  It is accordingly agreed that, except as expressly set forth in
this Agreement to the contrary, each party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Delaware Court of Chancery
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court sitting within the State of Delaware),
without bond or other security being required, this being in addition to any
other right, remedy or cause of action to which any party is entitled under any
theory of recovery whatsoever (including, at law or in equity, in tort or any
other claims).

 

Section 5.15.                                                  Termination.
Except as otherwise provided in this Agreement, this Agreement shall terminate
upon the first date on which Stockholder and each Investor to whom Shares are
transferred in accordance with Section 3.04 ceases to hold any Shares; provided,
however, that (a) the indemnity and contribution provisions contained in
Section 2.08, and the representations and warranties of the Company and
Stockholder referred to in Section 4.01 and Section 4.02, shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Indemnified Person
or by or on behalf of the Company, and (iii) the consummation of the sale or
successive resales of the Registrable Securities; (b) the provisions of
Article II shall terminate on the applicable Registration Rights Termination
Date; (c) the provisions of Section 3.01(a) shall automatically terminate at the
expiration of the Standstill Period; (d) the provisions of Section 3.02 shall
automatically terminate at the Lock-Up End Date; and (e) the provisions of this
Article V shall survive any termination of this Agreement or any provision
thereof. Notwithstanding anything to the contrary contained herein, this
Agreement shall terminate with respect to Stockholder upon the Transfer of all
Shares to Investors in accordance with Section 3.04.  Nothing in this Agreement
shall be deemed to release any party from any liability for any willful and
material breach of this Agreement occurring prior to any termination hereof or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement.

 

[Next page is a signature page.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

ASAC II L.P.

 

By:

ASAC II LLC, its general partner

 

 

 

By:

/s/ Brian G. Kelly

 

 

Name:

Brian G. Kelly

 

 

Title:

Manager

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

BRIAN G. KELLY (for the limited purposes set forth in Section 3.01(c) and 3.07)

 

 

 

/s/ Brian G. Kelly

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

ROBERT A. KOTICK (for the limited purposes set forth in Section 3.01(c) and
3.07)

 

 

 

/s/ Robert A. Kotick

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Form of Acknowledgement

 

A-1

--------------------------------------------------------------------------------


 

[·], 2013

 

Activision Blizzard, Inc.

3100 Ocean Park Boulevard

Santa Monica, California 90405

Attention: Chief Legal Officer

 

Ladies and Gentlemen:

 

Re:  Acknowledgement of Restrictions Applicable to Pledged Shares

 

Reference is made to that certain Stockholders Agreement, dated as of [·], 2013,
by and among Activision Blizzard, Inc. (the “Issuer”), ASAC II L.P. (“Borrower”)
and, for the limited purposes set forth therein, Robert A. Kotick and Brian G.
Kelly (as it may be amended and supplemented from time to time, the
“Stockholders Agreement”). Capitalized terms used, but not defined herein, shall
have the meanings set forth in the Stockholders Agreement.

 

The undersigned represents and warrants to the Issuer that it or one or more of
its Affiliates is the administrative agent under that certain Loan Agreement,
dated as of [·], 2013, by and between Borrower, acting through its general
partner, the several lenders party thereto from time to time, [Merrill Lynch
International] [JPMorgan Chase Bank, N.A., London Branch], as administrative
agent and the other parties thereto (the “Loan Agreement”), and that it intends
to hold Shares of Common Stock pledged under the Loan Agreement (the “Pledged
Shares”) in the manner described in the Loan Agreement.  The undersigned
acknowledges that the Pledged Shares are subject to the Existing Transfer
Restrictions (as defined in the Loan Agreement) and cannot be sold, assigned or
otherwise transferred without registration under the United States Securities
Act of 1933, as amended (the “Securities Act”), and in accordance with the
securities laws of each state of the United States (a “State Act”), unless sold,
assigned or transferred in a transaction exempt from the registration
requirements of the Securities Act and each applicable State Act.

 

The undersigned hereby acknowledges that Borrower has agreed with the Issuer
that any Shares returned to Borrower or any Investor or any of their respective
Affiliate, assigns or successors upon release from the pledge over such Shares
will be represented by a share certificate bearing a legend in the form set
forth in the Stockholders Agreement and agrees to cooperate with the Issuer and
Borrower in good faith upon the Issuer’s reasonable request in order to allow
Borrower to comply with such agreement.

 

[Signature Page Follows]

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

 

[LENDER/AGENT]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

 

 

ASAC II L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

Annex B

 

List of Holdings

 

ASAC II LLC

 

Name

 

Shares

 

Performance
Shares

 

Stock
Options

 

Restricted
Stock Units

 

Brian G. Kelly

 

350,754

 

1,705,843

 

262,998

 

0

 

Robert A. Kotick

 

0

 

3,313,246

 

0

 

1,167,900

 

Kelly Family 2006 Irrevocable Trust

 

472,865

 

0

 

0

 

0

 

Brian G. Kelly 2012 Annuity Trust

 

203,149

 

0

 

0

 

601,290

 

Brian & Joelle Kelly Family Foundation

 

666,884

 

0

 

0

 

0

 

Grace Kotick UTMA

 

4,800

 

0

 

0

 

0

 

Audrey Kotick UTMA

 

4,800

 

0

 

0

 

0

 

Eli Sporn UTMA

 

4,800

 

0

 

0

 

0

 

10122B Trust

 

963,305

 

0

 

3,962,998

 

0

 

1011 Foundation, Inc.

 

1,076,598

 

0

 

0

 

0

 

45121I Trust

 

860,291

 

0

 

14,181

 

0

 

8986C Trust

 

23,531

 

0

 

0

 

0

 

 

B-1

--------------------------------------------------------------------------------